RICE, J.
—Upon an examination of the letter of Jolley to Walker, we construe the’words “I will see you paid,” as therein used, to mean I will pay you.—Birkmyr v. Darnell, 1 Smith’s Leading Cases. 316; Scott v. Myatt, 24 Ala. 489.—The promise contained in that letter, according to our judgment, is not an undertaking to pay the debt of another. We will state some of the reasons which impel us to that conclusion.
That promise and its acceptance byW alker either discharged the debt of Stokes & Purdom, or did not discharge it. We will first consider the transaction upon the hypothesis, that it did not discharge that debt.
Assuming, then, that the debt of Stokes. & Purdom to Walker continued to exist after Walker had accepted Jolley’s promise, we remark, that the promise is not to pay any debt of Stokes & Purdom, but to pay “for keeping Stokes & Purdom’s horses and drivers for this quarter,” (that is, the quarter which had commenced some fifteen days before,) at the end of that quarter, “ in Jllabama hank-notes.” The debt of Stokes & Purdom was to be paid in money, the entire amount of which the law would force them to pay in gold and silver coin. The promise of Jolley is not to pay in money, but “ in Alabama bank-notes” — whieh, in law, means only what those notes were worth in coin at the time the payment was to be made (the 3()th June, 1842). Upon this promise to pay “in Alabama bank-notes,” the law would not force him to pay in coin the entire numerical amount which he promised to pay in the notes, unless it were proved that, at the time the notes were to be paid, they were worth as much as coin. On such a promise, (our predecessors said), “to compel the debtor to pay in the precious metals the same amount in dollars, which he promised to pay in bank-notes, would be doing him the greatest injustice, and would be, in effect, to change the contract to his prejudice."— Young v. Scott, 5 Ala. 475; Carter v. Penn, 4 Ala. 140; Wilson v. Jones, 8 Ala. 536.
Suppose that each hundred dollars of! ‘Alabama bank-notes,” on the 30th June, 1842, when Jolley was to pay them, were not worth in coin more than seventy dollars; in a suit against Jolley on his promise, on that, proof, Walker could recover only seventy dollars for each hundred- dollars of Alabama *702bank-notes promised him : the payment of the seventy dollars for each hundred promised, would be a full discharge of Jolley from all liability on his promise. But surely this payment of seventy dollars for the hundred, could not be a full satisfaction of the debt of Stokes & Purdom, which never was payable in bank-notes, but was payable in coin to its full numerical amount. And if the promise of Jolley had been a promise to pay this debt of Stokes if Purdom, it is manifest, that the payment of seventy cents in the dollar could not have legally discharged him from liability.—Cumber v. Ware, 1 Smith’s Leading Cases, 378; Pearson & Fant v. Thomason, 15 Ala. 700.
The promise of Jolley is subsequent to the creation of the debt of Stokes & Purdom, and is upon a consideration new and distinct in its nature, and did not impose the same duty and obligation upon him which existed against them, and was capable of being discharged by a payment which would not have satisfied in full the debt they owed. The conclusion, then, is, that the debt for which Jolley is bound, is a new debt, created by his promise, and is not the same debt for which Stokes & Purdom are bound. The promise of Jolley, therefore, in this view of the case, is an original undertaking, under the settled rule, that if no other person is liable for the same debt for which the undertaking is made, although another person may be liable for a distinct debt which is the measure of the one in question, the undertaking is an original one.— See the note to Leonard v. Vredenburgh, 8 Johns. 23, which is cited and approved in Puckett v. Bates, 4 Ala. 390.
We: next inquire, what is the nature of Jolley’s promise, if the hypothesis be true, that its acceptance by Walker discharged the debt of Stokes & Purdom. All the cases agree, that if that transaction operated a discharge of their debt, his promise is an original one ; for, in that aspect of the case, his liability on his promise began at the instant of time when theirs ceased.—1 Smith’s Loading Oases, 317, and cases there cited.
Our opinion is, .that, under all the facts proved in this case, the-promise of Jolley, and its acceptance by Walker, was a new contract, on a new and sufficient consideration, which operated instantly as a discharge of the debt of Stokes & *703Purdom to Walker, and bound Jolley to pay for keeping the horses and drivers for the quarter mentioned in his letter, “in Alabama bank-notes,” at the end of the quarter.—Wallis v. Long, 16 Ala. 738.
The several matters arising on the several exceptions of the plaintiff in error have been carefully considered, but we find nothing in any of them which raises the question of Walker’s acceptance as matter of fact, or which warrants us in reversing the judgment, as the record clearly shows that no injury has been done to the plaintiff in error by any of the rulings of the court below.
The judgment is affirmed.